Citation Nr: 0843147	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-14 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability during the period prior to June 19, 2002.

2.  Entitlement to a schedular rating in excess of 40 percent 
for low back disability beginning June 19, 2002.

3.  Entitlement to an extra-schedular rating in excess of 60 
percent for low back disability beginning June 19, 2002.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In January 2006 and June 2007, the Board remanded this case 
for additional evidentiary development.  It has since been 
returned to the Board for further appellate action.

The veteran filed a claim for secondary service connection 
for major depression in December 2003.  This claim was 
referred to the originating agency in the June 2007 remand.  
It does not appear that any further action has resulted.  
Therefore, this claim is again referred to the originating 
agency for appropriate action.

Since the prior remand, medical evidence has been obtained 
that indicates that the veteran is unemployable due to his 
service-connected low back disability.  This raises a claim 
of entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  

A claim for TDIU has not been adjudicated by the RO.  
However, according to VA General Counsel, the question of 
TDIU entitlement may be considered as a component of an 
appealed increased rating claim if the TDIU claim is based 
solely upon the disability or disabilities which are the 
subject(s) of the increased rating claim(s).  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2008).  
Consideration of TDIU in this case would necessarily involve 
only the issue on appeal, as that is his only service-
connected disability.  Therefore, the Board concludes, based 
on the VA General Counsel Opinion referred to above, that it 
does have jurisdiction over the issue of entitlement to a 
TDIU.  

The issues of entitlement to a rating in excess of 60 percent 
for low back disability from June 19, 2002, to the present on 
an extra-schedular basis is addressed in the REMAND that 
follows the order section of this decision.  


FINDINGS OF FACT

1.  From June 1, 2000, to June 18, 2002, the veteran's low 
back disability was manifested by moderate intervertebral 
disc syndrome and limitation of motion that more nearly 
approximated moderate than severe.

2.  From June 19, 2002, to the present, the veteran's low 
back disability is manifested by pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.

3.  The veteran's low back disability is not productive of 
neurological impairment in either lower extremity and it has 
not necessitated bed rest prescribed by a physician.

4.  The veteran is unemployable due to his single service-
connected disability, evaluated at 60 percent.




CONCLUSIONS OF LAW

1.  During the period of the claim prior to June 19, 2002, 
the schedular criteria for a disability rating higher than 20 
percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5292, 5293 (2002).

2.  From June 19, 2002, to the present, the schedular 
criteria for a 60 percent disability rating, but not higher, 
for a low back disability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

3.  The criteria for a separate compensable rating for lower 
extremity neurological impairment are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

4.  The criteria for entitlement to a TDIU are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings his 
service-connected low back disability, to include entitlement 
to a TDIU.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in July 2007.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim in May 2008.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the July 2007 letter provided such notice.  The 
Board notes that the veteran is not rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service records and pertinent 
VA medical records have been obtained.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claim.  

Legal Criteria

Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2008).

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants 20 percent evaluation 
if it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 20 percent rating if there is 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
residuals of fractured vertebra, without cord involvement, 
and with an abnormal mobility requiring a neck brace warrants 
a 60 percent rating.  For instances of demonstrable deformity 
of a vertebral body, an additional 10 percent rating is 
warranted.  Residuals of a fractured vertebra with cord 
involvement, requiring long leg braces, or being bedridden, 
warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle with marked deformity and ankylosis of 
major joints or without other joint involvement warrants a 
100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2008).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).



Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Low Back Disability Rating

Service connection for a low back disability (status post 
laminotomy at L5-S1) was granted in a July 1999 rating 
decision.  A 10 percent rating was assigned from January 8, 
1999.  The veteran underwent a surgical repeat partial 
diskectomy on April 12, 2000.  The increased rating claim on 
appeal was received shortly thereafter on April 26, 2000.  In 
June 2000, the veteran was granted a temporary 100 percent 
rating from April 12, 2000, through May 2000.  Subsequently, 
during the course of this appeal, the 10 percent schedular 
rating was increased to 20 percent from June 1, 2000, and to 
40 percent from June 19, 2002.  

As noted above, the criteria for evaluating the veteran's low 
back disability were revised during the pendency of this 
claim.  VA's General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The revised amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The Board finds that a 60 percent rating is warranted for the 
veteran's low back disability under the former Diagnostic 
Code 5293 is warranted for the period of this claim beginning 
June 19, 2002.  The Board's conclusion is based on the 
overall level of impairment of the low back, which can fairly 
be described as pronounced.  While no examiner has used the 
"pronounced," use of such terminology by VA examiners and 
other medical professionals is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

In finding that there is pronounced impairment due to 
intervertebral disc syndrome, the Board notes that the March 
2008 examiner stated that the veteran is not able to do any 
lifting, pushing, or pulling.  He cannot climb stairs, kneel, 
squat, or stoop.  Standing is limited to less than 20 
minutes.  Sitting and traveling in a car is "very limited," 
maybe 10 to 15 minutes.  Moreover, the veteran has difficulty 
with his personal hygiene.  He has to have somebody put on 
his socks for him.  On examination, he disrobed with "great 
apparent difficulty."  His sleep is frequently disrupted.  
The examiner's diagnosis was failed back syndrome with 
"advanced" degenerative intervertebral disc disease 
throughout the lower thoracic and lumbar area, with 
retrolisthesis grade 1 at the L4-5 level secondary to his L5-
S1 laminectomy, described by the examiner as "ominous."

Other examinations conducted during this period show almost 
identical results with respect to functional impairment.  
With respect to persistent symptoms compatible with sciatic 
neuropathy, the Board notes that the veteran stated to the 
November 2006 and March 2008 examiner that he has daily 
flare-ups of low back pain.  In March 2008, he stated that he 
has had multiple incapacitating episodes over the past year, 
which have lasted several days, and he has been seen on 
occasion by a physician during these episodes.  In November 
2006, he stated that he had 1 totally incapacitating episode 
over the past year.  It lasted 2 weeks.  He was seen by his 
physician during that period of time.  

With respect to the specific symptoms listed under Diagnostic 
Code 5293, the Board notes that on VA examination in May 
2003, the Achilles reflex was absent on the left and present 
at only a trace amount on the right.  An April 2005 progress 
note indicates that the veteran's back spasms left him 
totally immobile.  

In sum, the type and degree of symptomatology contemplated 
for the 60 percent level are shown from June 19, 2002, to the 
present.  

A 60 percent rating is the maximum schedular rating available 
for intervertebral disc syndrome under Diagnostic Code 5293 
and if the disability were rated on the basis of 
incapacitating episodes.  A higher rating is not available 
under the former or current criteria for rating limitation of 
motion.  The evidence does establish favorable ankylosis of 
the entire thoracolumbar spine, as shown by the finding of 
the March 2008 VA examiner that "[a]ny attempt at flexion of 
the lumbar spine causes pain, as does extension."  However, 
favorable ankylosis of the lumbar spine is consistent with a 
40 percent rating under the former or current criteria.  To 
warrant a rating in excess of 60 percent on the basis of 
ankylosis, the evidence would have to show unfavorable 
ankylosis of the entire spine.  Here, the evidence does not 
establish or suggest that the veteran has unfavorable 
ankylosis and the veteran has not been granted service 
connection for disability of the entire spine.

The Board will now address entitlement to a rating higher 
than 20 percent prior to June 19, 2002.  The Board finds that 
such a rating is not warranted.  

The RO purportedly assigned the June 19, 2002, date for the 
higher rating based on the veteran's claim for an increased 
rating, received on that date.  Although, at the time of 
receipt of that claim, the current appeal was already 
pending.  A VA examination conducted in September 2002 is the 
first medical evidence establishing a diagnosis of failed 
back syndrome, and this appears to represent a true worsening 
of the veteran's low back disorder.  This is supported by the 
veteran's statement in his June 2002 VA Form 21-4138, as well 
as to the September 2002 examiner, both of which refer to 
recent and progressive worsening of the back condition.  

The Board notes the contrast in functional impairment shown 
between the July 2001 VA examination and that of March 2008.  
In 2008, the veteran could not climb stairs, his sleep was 
frequently disrupted, he was not able to kneel, squat, or 
stoop.  Sitting and traveling in a car were limited to 10 to 
15 minutes.  By contrast in July 2001, although climbing 
stairs was difficult for him, it was possible, and he 
reportedly did not have too much trouble descending stairs.  
He slept without any difficulty.  Kneeling, squatting, 
bending and stooping were possible, albeit performed very 
slowly and very deliberately.  He could travel in a car for 
about 20-30 minutes.  Range of motion testing of the lumbar 
spine disclosed that forward flexion to 40 degrees, extension 
was to 5 degrees, lateral flexion was 15 degrees to each 
side, and rotation was also 15 degrees.  The veteran reported 
that he had flare ups approximately two times per month, but 
the examiner did not provide an assessment of any additional 
functional impairment during flare ups.

The Board also notes that in March 2008, the veteran needed 
somebody to put on his socks for him, and on examination, he 
disrobed with great apparent difficulty.  By contrast, on VA 
examination in July 2001, he disrobed with very little 
difficulty. He got on and off the examining table with only 
slight discomfort and he turned from side to side with 
moderate discomfort.  

While the veteran has reported difficulty lifting any 
significant weight over the entire period on appeal, the 
evidence prior to the September 2002 VA examination shows a 
decidedly lower degree of impairment due to the service-
connected back disability, which the Board finds more nearly 
approximated the moderate impairment contemplated by a 20 
percent rating than the severe impairment required for a 
higher rating.  

In sum, while the evidence supports entitlement to a 20 
percent rating during the period from June 1, 2000, to June 
19, 2002, the type and degree of symptoms, or their effects, 
that would justify a higher disability rating are not shown.  

The Board has considered whether the evidence supports a 
separate compensable rating for lower extremity neurological 
impairment for any portion of the period on appeal.  The 
Board finds that such a rating is not warranted.  

The Board acknowledges that the veteran has reported symptoms 
that he associates with the lower extremities--primarily 
pain.  The November 2006 VA examiner reported complaints of 
numbness on the plantar surface of both feet.  The examiner 
described this as hypesthesia.  

However, on VA examination in March 2008, the veteran denied 
any numbness of his legs.  There was found to be no sensory 
deficit of either lower extremity; and indeed, the examiner 
found that the veteran does not exhibit any evidence of 
neuropathy.  Similarly, on VA examination in September 2002, 
there was no sensory or motor deficit of either lower 
extremity.  The veteran did not complain of any bowel or 
bladder dysfunction.  Deep tendon reflexes of the lower 
extremities were present and were found to be symmetrical 
bilaterally.  

The Board finds that the March 2008 opinion is most probative 
on this question.  This is because, in that report, the 
examiner acknowledged the apparent lower extremity 
symptomatology, and provided an explanation for it.  He found 
that, although the veteran experiences symptomatology of both 
lower extremities due to the pain in his back, his reflexes 
of the lower extremities remain present and symmetrical, 
"[h]ence, there is no objective evidence of any neuropathy 
of either lower extremity."  He concluded that the veteran 
does not have paralysis of the sciatic nerve, either 
incomplete or complete.  Indeed, the November 2006 findings 
appear to support this reasoning, showing deep tendon 
reflexes of the lower extremities to be present and 
symmetrical bilaterally at +1.

Other evidence of record also appears to support the March 
2008 opinion.  On VA examination in July 2001, the examiner 
noted that the veteran does not really have any leg pain or 
weakness of his lower extremities.  On VA examination in 
September 2002, there was no sensory or motor deficit of 
either lower extremity.  Deep tendon reflexes of the lower 
extremities were present and symmetrical at +1.  There were 
no pathologic reflexes noted.  

The Board acknowledges that it specifically stated in its 
June 2007 remand that "separate ratings are warranted for 
the neurological impairment in both lower extremities."  
However, it did not find that those ratings would be at the 
compensable level.  Indeed, it specifically pointed out that 
"none of the evidence currently of record provides 
sufficient information for the Board to determine the 
appropriate rating for such neurological impairment."  The 
Board finds that its decision here is completely consistent 
with its prior statements.  

In sum, while there is some evidence which nominally shows 
symptomatology of the lower extremities, the evidence deemed 
most probative by the Board establishes conclusively that 
there is no neurological impairment in either lower extremity 
as a result of the low back disability.  Therefore, a 
separate compensable rating is not warranted for such 
impairment.

The Board has considered whether there is any other schedular 
basis for granting a rating in excess of 20 percent for any 
portion of the period of the claim prior to June 19, 2002, or 
a rating in excess of 60 percent for a portion of the period 
on appeal beginning June 19, 2002, but has found none.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has determined that extra-schedular consideration 
is warranted for the period beginning June 19, 2002; 
therefore, that issue is addressed in the REMAND below.  With 
respect to the period prior to June 19, 2002, the record 
reflects that the veteran did not require frequent 
hospitalizations for the disability and that the 
manifestations of the disability were not in excess of those 
contemplated by the schedular criteria.  Clearly, the 
veteran's service-connected low back disorder interfered with 
his industrial capacity, and limited his ability to engage in 
physically demanding types of employment.  However, the 
disability rating assigned is recognition that industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361, at 363 (1993).  The type of impairment demonstrated 
by the evidence is completely consistent with the disability 
rating assigned during this period.  

In sum, there is no indication that the average industrial 
impairment from the disability during the period prior to 
June 19, 2002, was in excess of that contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is no 
in order for the period prior to June 19, 2002..



TDIU

The veteran has a single service-connected disability rated 
at 60 percent disabling. Thus, the veteran meets the 
schedular criteria for consideration of a TDIU.  Moreover, 
the medical evidence establishes that the veteran is 
currently unemployable due to his service-connected low back 
disability.  On VA examination in March 2008, the examiner 
stated, "[i]t is my opinion that this veteran is not capable 
of any active work duty and should be granted a total 
disability status."  On VA examination in September 2002, 
the examiner noted, "[the veteran] has not worked since 1991 
and likely never will.  The prognosis for improvement in this 
veteran's condition is indeed bleak."

There is no medical opinion of record that conflicts with 
these opinions, or that tends to indicate that the veteran's 
low back disability is not sufficient by itself to render him 
unemployable.  Therefore, entitlement to a TDIU is in order.  


ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disability during the period of this claim prior to June 
19, 2002, is denied.  

Entitlement to a rating of 60 percent, but not higher, for 
low back disability is granted for the period beginning June 
19, 2002, subject to the criteria applicable to the payment 
of monetary benefits.

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.





REMAND

The Board notes that a TDIU has been granted in this case, 
based on medical evidence such as the opinion of the March 
2008 examiner that, "this veteran is not capable of any 
active work duty and should be granted a total disability 
status."  While this grant may in fact satisfy the veteran, 
it does not automatically resolve the pending appeal with 
respect to the increased rating claim.  

As discussed above, the rating schedule does not provide a 
rating higher than 60 percent based on the reported 
symptomatology.  However, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(b).  

The Court has indicated that any reference to loss of work, 
no matter how minimal, raises the possibility of extra-
schedular consideration because the question of an extra-
schedular rating is a component of a veteran's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996), citing Floyd v. Brown, 9 Vet. App. 88, 96 (1996) (the 
Board is obligated to consider the applicability of the 
extra-schedular rating regulation).  

The Court has also acknowledged that the Board cannot assign 
an extra-schedular rating in the first instance, but found 
that it must specifically decide whether to refer a case for 
such an evaluation when the issue is either raised by the 
claimant or is reasonably raised by the evidence of record.  
See Barringer v. Peake, 22 Vet. App. 242 (2008) citing Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the March 2008 examiner's opinion reasonably raises the 
issue of extra-schedular entitlement.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
veteran to clarify whether the grant of a 
TDIU satisfies his claim for an increased 
rating.  

2.  If the veteran does not respond or 
indicates that he would like his appeal to 
continue, pursuant to 38 C.F.R. 
§ 3.321(b), the RO or the AMC should refer 
the claim of entitlement to a rating in 
excess of 60 percent for a low back 
disability from June 19, 2002, to the 
present to VA's Director of Compensation 
and Pension Service for extra-schedular 
consideration.

3.  If the benefit sought on appeal has 
not been granted to the veteran's 
satisfaction, a Supplemental Statement of 
the Case should be provided to the veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


